OPINION

Per Curiam:

James Henry Lewis and his co-defendant, Bonnie Fred Cranford, were convicted, by jury verdict, of murder in the first degree. Appellant Lewis maintains that we must reverse his conviction because (1) the trial court improperly admitted into evidence a videotape and testimony regarding its contents, (2) he was illegally arrested, (3) he was denied the effective assistance of counsel due to the trial court’s refusal to appoint co-counsel, and (4) certain comments in the prosecution’s closing arguments constituted misconduct. Upon the authority of and for the reasons stated in Cranford v. State, 95 Nev. 471, 596 P.2d 489 (1979), we reject appellant’s arguments.
Lewis additionally contends that the trial court erred in not granting a new trial in the basis of newly discovered evidence, specifically, an affidavit executed by a co-defendant exculpating Lewis from any participation in the crime. This contention is also rejected as meritless. See McLemore v. State, 94 Nev. 237, 577 P.2d 871 (1978).
Affirmed.